Title: To Thomas Jefferson from Alexander Addison, 7 October 1802
From: Addison, Alexander
To: Jefferson, Thomas


          
            Sir
            Pittsburgh 7th Octr 1802
          
          I understand that by contract the mail from the eastward ought to come to this post office on the mornings of Tuesday and Friday. It in fact comes in the evenings before between six and seven o’clock. There is a convenience in this as the mail can thus be forwarded in due time to Washington Pa. and return here to the eastward with more ease. There would also be a convenience to men of business if they could receive their letters in the evenings of Monday and Thursday as in consequence of them they might wish to send letters next morning to Kentucky &c. But the Postmaster here says he has laid down a rule not to give out letters till the mornings of Tuesday and Friday, and says he has a right to make this rule because he is not obliged to receive the mail till then. In this he may be right if the Post offices be established for the convenience of the Postmasters and not of the publick; or if the attendance of the Postmaster is to be regulated by the last moment that the Contractor may delay the mail. But I should think when the mail comes pretty regularly at a certain time before the limitation by contract, it becomes the duty of the Postmaster to attend at that time and with all reasonable diligence after that give out letters within reasonable hours. I see no connection between the duty of a Postmaster and that of a Contractor if a Contractor usually performs his duty within less than the limited time.
          The office of Pittsburgh is kept under the same roof and on the same ground story with the shop the parlour and the kitchen of the Postmaster separated from them by a thin partition and communicating with them by an inner door. The kitchen as well as the shop has a street door and the post office door is close by the street door.
          I make this statement from no resentment to the Postmaster and submit to you whether the rule he has laid down be such as results from a just comparison of his accommodation with that of the publick, or whether you think different instructions ought to be sent from the Postmaster General.
          I have the honour to be Your most obedient Servant
          
            Alexr Addison
          
        